Order entered February 3, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00293-CR
                                       No. 05-16-00295-CR

                            DAMON ERIC COPELAND, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                     Trial Court Cause No. F09-54401-M & F09-59137-M

                                             ORDER
       These appeals are set for submission February 7, 2017. After reviewing the clerk’s

records, we have determined that the clerk’s record in appellate number 05-16-00293-CR (trial

court cause number F09-54401-M) is missing the trial court’s certification of appellant’s right to

appeal. We ORDER the district clerk to file, within FIVE DAYS of the date of this order, a

supplemental clerk’s record containing the trial court’s certification of appellant’s right to appeal

in appellate number 05-16-00293-CR (trial court cause number F09-54401-M).


                                                       /s/    DAVID EVANS
                                                              PRESIDING JUSTICE